         Case 1:12-cr-00423-AJN Document 190 Filed 09/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                            
SOUTHERN DISTRICT OF NEW YORK


 United States of America,


                –v–                                                              12-cr-423 (AJN)

                                                                                       ORDER
 Minh Quang Pham,

                        Defendant.



ALISON J. NATHAN, District Judge:

       A pretrial conference is scheduled for October 28, 2020, at 3:00 p.m. The parties should

inform the Court by joint letter by October 2, 2020, whether they anticipate an in-person or

remote proceeding. If the parties anticipate a remote proceeding, the joint letter should state

what platform is available to the Defendant at the facility where he is detained for

videoconferencing. If the Defendant consents to proceed remotely, defense counsel should

return the attached waiver of physical presence prior to the scheduled conference. Defense

counsel may sign the waiver on the Defendant’s behalf if authorized by the Defendant to do so.


       SO ORDERED.


Dated: September 24, 2020                          __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
              Case 1:12-cr-00423-AJN Document 190 Filed 09/24/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                         CRIMINAL PROCEEDING
Minh Quang Pham,                                                                 12-cr-423 (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies


____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of
           time in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I
           request that my attorney be permitted to represent my interests at the proceedings even though I will not
           be present.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my
client’s absence. I will inform my client of what transpires at the proceedings and provide my client with a copy of
the transcript of the proceedings, if requested.

Date:                  ____________________________
                       Signature of Defense Counsel


                       ____________________________
                       Print Name
            Case 1:12-cr-00423-AJN Document 190 Filed 09/24/20 Page 3 of 3



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
